Harris, J.
[1.] Several of the questions discussed to-day were argued and decided, it seems by reference to 29th Ga. R. 687, when this case was here for the first time. Nothing has been now presented which can or ought to lead us to reverse or modify what was then decided.
[2.] The testimony produces a very strong conviction of a *200glaring fraud having been practiced by the defendant in error in the sale to Clayton & Kennady of Carmichael’s note, knowing at the time that the paper was worthless. The plaintiffs having taken, promptly, steps for the reeision of the fraudulent contract, and being without fault or in laches, so far as we can discover,, they were fairly entitled to recover the amount, with interest paid by them, from defendant. Entertaining, without any doubt whatever, the right of plaintiffs to this measure of justice, we think the Judge below erred in granting a new trial on the ground that the verdict was contrary to law and evidence, and accordingly reverse his decision.
Judgment reversed.